Sullivan & Worcester LLP T 1treet, NW F Washington, DC 20006 www.sandw.com August 10, 2010 VIA EDGAR EDGAR Operations Branch Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ametrine Capital, Inc. CIK 0001430415 (File Numbers 333-153083; 814-776) Ladies and Gentlemen: Pursuant to the Securities Exchange Act of 1934, as amended, and Rule 14c-5(a) thereunder, enclosed for filing electronically is the preliminary information statement on Schedule 14C of Ametrine Capital, Inc. Any questions or comments with respect to this filing may be directed to the undersigned at (202) 775-1227. Very truly yours, /s/ Arie Heijkoop, Jr. Arie Heijkoop, Jr. Enclosures
